Citation Nr: 0618375	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  00-20 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10% for right knee 
medial collateral ligament (MCL) strain prior to June 17, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1992 to 
September 1995.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 1998 rating action that granted 
service connection for right knee MCL strain and assigned an 
initial 10% rating therefor from September 1995; the veteran 
appealed the 10% rating as inadequate.  A temporary total 
rating of 100% under the provisions of 38 C.F.R. § 4.30 was 
assigned from June 17, 1999 through January 2001.  By rating 
action of May 2001, the RO granted a 20% rating for the 
veteran's right knee MCL strain from February 2001; the 
matter of a rating in excess of 20% remained for appellate 
consideration.

This appeal also originally arose from a June 1999 rating 
action that granted a separate 20% rating for right knee 
limitation of motion (LOM); the veteran appealed the 20% 
rating as inadequate.  

In June 2002, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.  At the hearing, the 
veteran withdrew his appeal with respect to the issues of 
ratings in excess of 20% each for right knee MCL strain and 
right knee LOM.

In August 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The veteran and his representative were notified of 
that development by letter of December 2002.  In September 
2003, the Board remanded this case to the RO for further 
development of the evidence and for due process development.  
At that time, it was noted that the provisions of 38 C.F.R. § 
19.9 essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, had been held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
After completing the requested action, the RO issued 
Supplemental Statements of the Case (SSOCs) in February and 
March 2005, reflecting the continued denial of the claim.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  Prior to June 17, 1999, the veteran's right knee MCL 
strain was manifested by complaints of pain, popping, 
swelling, and giving way, with objective findings including 
some ligamentous laxity at times, internal derangement, and 
satisfactory muscle power, and was overall productive of no 
more than slight knee impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10% for right knee MCL 
strain prior to June 17, 1999 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes 5257, 5258 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A February 2004 RO letter specifically notified the veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claim.  Through the May 1998 and 
January 1999 rating actions, the October 2000 SOC, and the 
October 2001 and February and March 2005 SSOCs, the RO 
notified the veteran and his representative of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection 
therewith.  After each, they were afforded an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the February 2004 RO letter provided notice 
that VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make 
reasonable efforts to get, and requested the veteran to 
furnish any evidence or information that he had that 
pertained to his claim.  The Board finds that that letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the May 1998 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  However, the Board finds that the lack of full, 
pre-adjudication notice does not prejudice the veteran, 
because the delay in issuing 38 U.S.C.A. § 5103(a) notice did 
not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  As indicated above, the rating actions, RO 
letter, SOC, and SSOCs issued between 1998 and 2005 
collectively explained to the veteran what was needed to 
substantiate his claim, as well as the relative 
responsibilities of the parties; after each, he was afforded 
an opportunity to provide information and/or evidence 
pertinent to the claim.  As a result of RO development and 
the Board remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  After the 
issuance of the RO's February 2004 notice letter and 
additional opportunities to provide information and/or 
evidence, the RO readjudicated the veteran's claim on the 
basis of all the evidence of record in February and March 
2005, as reflected in the SSOCs.

Hence, the Board finds that the VA failure in not fulfilling 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code, as well as the 
effective date that may be assigned.  In this case, the Board 
finds that this was accomplished in the SOC and SSOCs, and 
that this suffices for Dingess/Hartman.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining post-service VA medical records from January 1996 
to June 1999.  In January 1996 and June 1999, the veteran was 
afforded comprehensive VA orthopedic examinations in 
connection with his claim, reports of which are of record.  A 
transcript of the veteran's June 2002 Board hearing testimony 
is of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is to be considered when 
making a disability determination.  See generally 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Under DC 5257, slight impairment of either knee, with 
recurrent subluxation or lateral instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a.

Under DC 5258, a 20 percent rating is assigned for a 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a.

Considering the evidence of record from 1996 to June 1999 in 
light of all pertinent criteria, the Board finds that a 
rating in excess of 10% for right knee MCL strain is not 
warranted under any applicable rating criteria prior to June 
17, 1999.  

On early January 1996 VA orthopedic examination, the veteran 
complained of medial right knee pain, and popping with 
squatting and bending, and that the knee gave out on 
occasion.  Current examination showed medial ligament laxity 
but no other knee abnormality.  X-rays revealed no evidence 
of fracture, destructive lesion, abnormal periosteal 
reaction, or chondrocalcinosis, and no significant joint 
effusion.  The joint spaces were well-maintained.  The 
diagnosis was chronic right MCL strain.

In late January 1996, the veteran was seen in the VA 
outpatient clinic after his right knee popped while dancing, 
and he fell to the floor.  Current examination showed right 
knee anterior drawer pain.  X-rays revealed mild marginal 
hypertrophic lipping laterally, but no fracture, and the 
joint space was intact.  A knee immobilizer and crutches were 
planned.  When seen again in February, the veteran complained 
of inability to fully extend the right knee.  On current 
examination, Lachman's test and the drawer sign were 
negative.  X-rays revealed no fracture or subluxation, and 
good medial/lateral ligamentous stability.  The impression 
was probable right knee strain.  Examination in March showed 
peritibial edema and some soft tissue swelling laterally, and 
X-rays were negative, showing no definite fracture or 
dislocation.  Examination in July showed 3+ right knee 
crepitus.  The drawer sign was normal, and Lachman's test was 
negative.  The MCL and pivot shift were negative.  McMurray's 
sign was positive.  The impression was medial meniscal tear.  
Right knee magnetic resonance imaging in early October 
revealed a tear of the posterior horn of the medial meniscus 
that may extend to the anterior horn, which may represent a 
bucket-handle tear.  Examination in late October indicated 
right knee pain and instability.  The provisional diagnosis 
was right knee internal derangement.  

February 1997 VA outpatient examination showed minimal right 
knee effusion, a positive Lachman's test and anterior drawer 
sign, and a negative posterior drawer sign.  There was 
minimal medial laxity at 30 degrees, and no lateral laxity.

In November 1998, the veteran was seen in the VA outpatient 
clinic for complaints of right knee pain and swelling, which 
swelling was currently resolved.  On examination, the veteran 
walked with a slight limp.  There was mild right knee soft 
tissue edema but no evidence of effusion/inflammation.  X-
rays revealed no osseous or articular abnormalities, and were 
interpreted as normal.  Examination in December showed right 
knee anterior cruciate ligament (ACL) insufficiency indicated 
by a positive anterior drawer test; the posterior drawer test 
was negative.  MCL laxity was noted, with pain.  The McMurray 
test was positive, with pain and crepitus on range of motion.  
No ballottement or edema was noted.  The lateral collateral 
ligament (LCL) was intact.  The assessment was right knee ACL 
tear.

January 1999 VA outpatient examination showed no right knee 
effusion.  Lachman's and McMurray's tests and the anterior 
drawer sign, as well as pivot shift, were positive.  There 
was mild medial laxity at 30 degrees and no lateral laxity.  
Examination in April showed a rather boggy right knee with 
crepitus on range of motion but no erythema, warmth, or 
tenderness on palpation.  Examination in mid-May showed ACL 
laxity, but the proximal collateral ligament (PCL), MCL, and 
LCL were intact.  Muscle power was satisfactory.  The 
impression was      ACL-deficient right knee and internal 
derangement.  X-rays in late May revealed no evidence of bone 
or joint disease, and the right knee was radiographically 
normal.

On early June 1999 VA orthopedic examination, the veteran 
stated that he could stand for 4 to 6 hours of his 8 to 9 
hour work shift, after which his right knee pain was worse.  
He complained that the knee gave out once or twice a week, 
especially precipitated by up or down movements.  He used an 
Ace bandage to stabilize the knee.  On current examination, 
the right knee was slightly swollen and had superficial 
abrasions due to a recent fall.  It was not tender or warm.  
The collateral and cruciate ligaments appeared to be stable.  
The diagnoses was right knee internal derangement with 
history of medial meniscus tear, and ACL abnormality.

Subsequent VA outpatient examination a week later in early 
June 1999 showed right ACL laxity, and a questionable medial 
meniscus tear.  Right knee X-rays showed no evidence of bone 
or joint disease, and were radiographically normal.

At the June 2002 Board hearing, the veteran testified about 
the nature and severity of his right knee disability and on 
how it impaired him industrially.  He stated that in January 
1996 he was prescribed crutches and a brace that went from 
his right mid-thigh to his ankle, and that he wore the brace 
for several weeks.  He testified that his right knee gave way 
a couple of times a week in 1996, causing him to fall.

As documented above, the medical evidence does not indicate 
at least the level of right knee MCL strain that would 
warrant the next higher, 20% rating for moderate knee 
impairment under DC 5257 prior to June 17, 1999.  Although 
the veteran variously complained of right knee pain, popping, 
swelling, and giving way during that period, the objective 
findings showed good ligamentous stability in February 1996, 
and no dislocation in March 1996.  There were indications of 
right knee instability in October 1996, but in February 1997 
there was only minimal medial laxity and no lateral laxity.   
There was MCL laxity in December 1998, but the LCL was 
intact.  There was only mild medial laxity in January 1999, 
and no lateral laxity.  Although there was ACL laxity in May 
1999, the PCL, MCL, and LCL were all intact, and, 
significantly, knee muscle power was satisfactory, allowing 
the veteran, as he reported in early June 1999, to stand for 
4 to 6 hours of his 8 to           9 hour work shift before 
his right knee pain worsened.  On that record, the Board 
finds that the veteran's right knee MCL strain was overall 
productive of no more than slight knee impairment prior to 
June 17, 1999.
  
Neither did the evidence prior to June 17, 1999 show a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the right knee joint so as 
to warrant a 20% rating under DC 5258.  With respect to the 
applicability of alternative DCs for evaluating the veteran's 
right knee MCL strain, the Board notes that DCs 5260 and 5261 
provide disability ratings based on knee LOM, but the veteran 
in this case has been assigned a separate disability rating 
for right knee LOM, as a result of which findings based on 
LOM may not be considered in evaluating his right knee MCL 
strain. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10% for right knee MCL strain prior 
to June 17, 1999 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App.  49, 53-56 (1990).




ORDER

A rating in excess of 10% for right knee MCL strain prior to 
June 17, 1999 is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


